J-S37017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THE GALMAN GROUP                        :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
            v.                          :
                                        :
                                        :
KATHRYN SWIFT                           :
                                        :
                  Appellant             :   No. 1113 EDA 2019

               Appeal from the Order Entered April 2, 2019
  In the Court of Common Pleas of Montgomery County Civil Division at
                          No(s): 2017-21827

BEFORE: SHOGAN, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY NICHOLS, J.:                       Filed: October 1, 2020

     Appellant Kathryn Swift appeals pro se from the trial court’s order

denying her motion for special relief and dismissing the case with prejudice.

Because of numerous defects in Appellant’s brief, we dismiss the appeal.

     The trial court’s opinion sets forth the background and procedural

history, which is unnecessary for our disposition.      See Trial Ct. Op.,

4/22/20, at 1-5. In relevant part, on April 2, 2019, the trial court denied

Appellant’s motion for special relief and dismissed the case with prejudice.

Order, 4/2/19. On April 15, 2019, Appellant timely appealed. The trial court

ordered Appellant to comply with Pa.R.A.P. 1925(b), but Appellant filed an
J-S37017-20


untimely Rule 1925(b) statement.1 Appellant subsequently filed a petition to

file a Rule 1925(b) statement nunc pro tunc. The trial court’s Rule 1925(a)

opinion noted that it granted Appellant’s petition.         Trial Ct. Op. at 5 n.4

(noting Appellant could not timely comply as she was in prison).

       Appellant’s appellate brief does not list any issues and includes only a

summary and an argument section.                 Appellant’s Brief at 14-18, 20-23

(unpaginated). Appellant’s brief is difficult to understand, but she appears

to be arguing that she was not given notice of a November 17, 2017 hearing

on her emergency petition to stay eviction and therefore she could not

properly advocate her position.2          Id. at 16, 23.   She also appears to be

requesting a trial de novo and an explanation as to how she broke the lease.

Id. at 20-22. Appellee did not file a brief.

       Initially, we note that

       it is an appellant’s duty to present arguments that are
       sufficiently developed for our review. The brief must support the
       claims with pertinent discussion, with references to the record
       and with citations to legal authorities. Citations to authorities
       must articulate the principles for which they are cited.

       This Court will not act as counsel and will not develop arguments
       on behalf of an appellant. Moreover, when defects in a brief
____________________________________________


1 Although Appellant’s Rule 1925(b) statement purports to raise thirty-seven
issues, we liberally construe her statement as a recitation of the facts and
raising only a few issues.
2Appellant has long since been evicted from Appellee’s property. See Trial
Ct. Op. at 4.




                                           -2-
J-S37017-20


     impede our ability to conduct meaningful appellate review, we
     may dismiss the appeal entirely or find certain issues to be
     waived.

Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010) (citations

omitted).

     Although this Court is willing to liberally construe materials filed
     by a pro se litigant, pro se status confers no special benefit upon
     the appellant. To the contrary, any person choosing to represent
     himself in a legal proceeding must, to a reasonable extent,
     assume that his lack of expertise and legal training will be his
     undoing. Accordingly, pro se litigants must comply with the
     procedural rules set forth in the Pennsylvania Rules of Court; if
     there are considerable defects, we will be unable to perform
     appellate review.

Commonwealth v. Vurimindi, 200 A.3d 1031, 1037-38 (Pa. Super. 2018)

(citations and quotation marks omitted), appeal denied, 217 A.3d 793 (Pa.

2019), cert. denied, 140 S. Ct. 1147 (2020).

     Here, we have carefully reviewed Appellant’s brief and find the defects

to be substantial.    Appellant fails to develop any of her arguments by

applying any legal principles to her case.          See Pa.R.A.P. 2119(a).

Significantly, Appellant’s argument section does not contain citations to, or

appropriate analyses of, any legal authority. See id. Although we liberally

construe Appellant’s pro se brief, we are barred from acting as her counsel

and advancing her arguments.       See Vurimindi, 200 A.3d at 1037-38;

Kane, 10 A.3d at 331.       Accordingly, we are reluctantly constrained to

dismiss the appeal.

     Appeal dismissed.


                                    -3-
J-S37017-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/1/20




                          -4-